Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Urano, et al., US 2016/0207538 A1.
As per Claim 1, Urano teaches an autonomous vehicle control method for autonomously controlling a host vehicle (¶ 40; as ECU 10 controls vehicle V of Figure 1) in which a position of the host vehicle in a lane being traveled in is controlled using barrier lines demarcating a lane as a reference (¶ 61), the autonomous vehicle control method comprising: 
recognizing the barrier lines ahead of the host vehicle (¶ 61; “white line”); 
executing autonomous driving by either a both-side recognition control in which the position of the host vehicle is controlled based on the barrier lines on both the left and right sides of the host vehicle, or a one-side recognition control in which the position of the host vehicle is 
storing a region currently being traveled in as a steering-wheel-turned region when a steering wheel is turned in one direction (¶¶ 70, 75) and subsequently turned in a returning direction due to a switching of control between the both-side recognition control and the one-side recognition control (¶ 98); and 
continuing autonomous driving under the control preceding the steering-wheel-turned region when the steering-wheel-turned region is subsequently traveled in (¶¶ 118-119).
As per Claim 2, Urano teaches that the steering wheel is turned in the returning direction within a predetermined time since the switching of control, a region currently being traveled in is stored as the steering-wheel-turned region (¶¶ 103, 107). 
As per Claim 3, Urano teaches that after the steering wheel is turned in the one direction due to a switch from the both-side recognition control to the one-side recognition control or a switch from the one-side recognition control to the both-side recognition control (¶¶ 65, 68), and that a region currently being traveled in is stored as the steering-wheel-turned region when the steering wheel is turned in the returning direction within a predetermined time (¶¶ 53-54; based on mapping techniques).
As per Claim 4, Urano teaches that the region currently being traveled in is stored when a steering-wheel-turning amount of at least one of a steering wheel turn in the one direction and a steering wheel turn in the returning direction is equal to or greater than a predetermined value (¶¶ 52, 70; based on steering angle or steering torque).
As per Claim 5, Urano teaches that a steering wheel turn in the returning direction is a steering wheel turn made by a manual operation performed by a driver (¶¶ 70, 78).
As per Claim 6, Urano teaches an autonomous vehicle control method for autonomously controlling a host vehicle (¶ 67) in which a position of the host vehicle in a lane being traveled in is 
recognizing the barrier lines ahead of the host vehicle (¶ 61; “white line”); 
executing autonomous driving by either a both-side recognition control in which the position of the host vehicle is controlled based on the barrier lines on both the left and right sides of the host vehicle, or a one-side recognition control in which the position of the host vehicle is controlled based on the barrier line on either one of the left and right sides of the host vehicle (¶¶ 65, 68); 
storing a region currently being traveled in as a steering-wheel-turned region when the steering wheel is turned in one direction (¶¶ 70, 75) and subsequently turned in a returning direction due to a switching of control between the both-side recognition control and the one-side recognition control (¶ 98); and 
maintaining an advancing direction preceding the steering-wheel-turned region when the steering-wheel-turned region is subsequently traveled in, regardless of the control after the switching (¶ 61; to “correct the position and direction of the vehicle V acquired by the GPS reception unit 2 or the like to increase accuracy” as in Figure 1).
As per Claim 7, Urano teaches an autonomous vehicle control device (¶ 40; ECU 10 of Figure 1) comprising: 
a traffic condition acquisition unit that acquires a traffic condition of a road on which a host vehicle is traveling (¶ 44; “LIDAR”); and 
a travel control unit that controls a traveling state of the host vehicle during travel under autonomous driving (¶ 55); 
the traffic condition acquisition unit being configured to acquire information pertaining to barrier lines displayed on a road surface ahead of the host vehicle as the traffic condition (¶ 61); and 
the travel control unit being configured to carry out setting a control parameter pertaining at least to steering of the host vehicle (¶ 70), switching control between a both-side recognition control for acquiring information pertaining to the barrier lines on both the left and right sides of the host vehicle and a one-side recognition control for acquiring information pertaining to the barrier line on either one of the left and right sides of the host vehicle when setting the control parameter (¶ 61), storing a region currently being traveled in as a steering-wheel-turned region when the steering wheel is turned in one direction (¶¶ 70, 75) and subsequently turned in a returning direction due to the switching of control between the both-side recognition control and the one-side recognition control (¶ 98); and 
continuing autonomous driving under the control preceding the steering-wheel-turned region when the steering-wheel-turned region is subsequently traveled in (¶¶ 118-119).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908.  The examiner can normally be reached on Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661